DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination.

Allowable Subject Matter
2.    Claims 1-20, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Jones et al. (US 20110229023) discloses a method and system for assisting a color blind person to indicate portions of an image to which their color-deficient vision are indistinguishable, and altering the image to cause those portions to become distinguishable and identifiable. See abstract and paragraphs 13-15.
According to Jones, the method and system may include a processor that receives an image having one or more colors. The processor may select a color from the image. The processor may analyze the color to determine its hue components; and may uniquely determine a pattern based on the hue components of the color, and add the pattern to the color. The processor then applies the pattern portions of the image having the color, whereby the pattern is distinguishable to the color blind user. See paragraph 11.
Alternatively, the systems and methods employ a color space rotation process to remap color-coded information from one portion of the color space to another portion of the color space. As shown in FIG. 13E, in an intermediate color space V, there are two colors M and S that a computer program is causing to be displayed on the computer monitor. Color M is blue-green hue and color S is a reddish-purple hue. These two hues both lie on a vector W of color confusion of a certain color blind person. Therefore, on the computer monitor, the hues of these two colors M and S look the same to the color blind person. See Jones’ paragraphs 99-103.

In contrast, Applicant's claimed invention provides a technique for generating a simulated image to identify target pixel patterns by modifying pixel values of the image
so as to improve the visibility of target pixel patterns for users with color-vision deficiency.
The current application's claimed subject matter differs from the cited art in that, according to Applicant's technique, a pixel-simulation application that is configured to: convert the modified set of pixel values that define another color of the pixels in an intermediate color space to a simulated set of pixel values for the image region, wherein the simulated set of pixel values define, in the initial color space, the other color of the pixels; generate a pixel map of the image region by identifying a difference between the initial set of pixel values and the simulated set of pixel values; generate, for display, a transformed image region of the image based at least in part on the pixel map, wherein the transformed image region includes an output set of pixels values that define the target pixel pattern in the other color; and output the transformed image region and the image. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Additionally, the features of the explicitly claimed limitations of claims 1-20 of the currently pending application only make sense when taken into account the claims as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
08/04/2022